DETAILED ACTION
Amendment was filed on 01/05/2022.
Claims 1, 3-6, 8-11, 13-20 are pending.
Claims 2, 7 and 12 are canceled.
Claims 1, 3-6, 8-11 and 13-20 are allowed.
EXAMINER' S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Feng Ma (Reg. No. 51,658) on 01/20/2022.
The application has been amended as follows: 
Please see attached pdf document labeled as: Examiner’s Amendment.
REASONS FOR ALLOWANCE
The present invention is directed to interleaved mapping method and apparatus.  Each independent claim identifies the uniquely distinct features: regarding claim 1, wherein said marking the physical resource element bundle in the interleaved first physical resource element bundles without any corresponding actual physical resource element bundle as the invalid physical resource element bundle comprises: determining a quantity of actual physical resource element bundles comprised in the first physical resource element bundles; determining, according to a relationship between an 
The closest prior art, Kim et al., (US 20130010685 A1) disclose conventional way of transmitting and receiving a Relay Physical Downlink Control Channel (R-PDCCH) being a control channel for a relay node (RN) in a wireless communication system are disclosed. To transmit an R-PDCCH to a RN, a BS includes a processor for interleaving a predetermined number of Control Channel Elements (CCEs), mapping the interleaved CCEs to at least one Virtual Resource Block (VRB) configured for R-PDCCH transmission, mapping the at least one VRB to at least one Physical Resource Block (PRB), and a transmitter for transmitting the R-PDCCH to the RN through the at least one PRB, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, 3GPP (TSG RAN R1-1800817) disclose conventional of interleaving CCE-to-REG mapping should be used for CORESET configured by PBCH. The CORESET configured by PBCH is mainly used for scheduling RMSL paging and OSL, though UE-specific PDCCH 1s possible to be transmitted also, e.g. PDCCH for scheduling UE-specific RRC signaling and PDCCH for scheduling UE-specific data if the size of CORESET is large enough. That is, it can be expected that it is mainly used for PDCCH in common search space. Interleaved CCE-to-REG mapping is beneficial to 
The closest prior art, Wu et al., (US 20150146672 A1) disclose conventional way of transmitting and receiving a control channel, a base station, and a user equipment. The method for transmitting a control channel includes: determining m PRB pairs used for transmitting a control channel to be transmitted; when a distributed transmission mode is used for transmission, determining an aggregation level L of the control channel to be transmitted; determining, according to the aggregation level L, a first control channel candidate at the aggregation level L; and placing, on physical resources to which the first control channel candidate is mapped, control information of the control channel to be transmitted, and transmitting the control information, either singularly or in combination, fail to anticipate or render the above features obvious.
Claims 6 and 11 encompass limitations that are similar to limitations of claim 1.  Thus, it is rejected with the same rationale applied against claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473